DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0247984).

    PNG
    media_image1.png
    242
    508
    media_image1.png
    Greyscale

(Claim 1) Liu et al. teach a light emitting device package comprising:
a printed circuit board (50) having a front surface and a rear surface;
at least one light emitting device (38) disposed on the front surface and configured to emit light in a direction toward the front surface; and

wherein the light emitting device includes:
a light emitting structure (38) disposed on the printed circuit board (50);
a substrate (LED chip) disposed on the light emitting structure; and
a plurality of bump electrodes (36) disposed between the light emitting structure (38) and the printed circuit board (50); and
wherein the molding layer (52) covers an upper surface of the substrate (LED chip) and a fine concavo- convex part (94) is formed on a surface of the molding layer exposed to the outside.
(Claim 3) Liu et al. teach wherein a top surface of the molding layer has a substantially uniform height throughout (textured, paragraph 119).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0285950).
(Claim 4) Liu et al. in the embodiment of fig. 21 lack wherein the molding layer partially reflects, scatters, or absorbs external light.
However, Liu et al. tin the embodiment of fig. 15 teach wherein the molding layer partially reflects, scatters, or absorbs external light (paragraph 119) for the benefit of spreading the light.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of spreading the light.
(Claim 5) Liu et al. teach wherein the molding layer is at least partially filled (bump space not filled) between the light emitting structure and the printed circuit board.
(Claim 17) Liu et al. in the embodiment of fig. 21 lack wherein the molding layer includes an organic polymer material (fig. 15 #88, paragraph 114) 
However, Liu et al. in the embodiment of fig, 8 teach wherein the molding layer includes an organic polymer material (fig. 15 #88, paragraph 114) for the benefit of spreading the light (paragraph 119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of spreading the light.
(Claim 19) Liu et al. lack in fig. 21 a lighting device comprising:
a base substrate; and
at least one light emitting device package disposed on the base substrate.
However, Liu et al. teach in fig. 4, a lighting device comprising:
a base substrate (66); and
at least one light emitting device package (38/50) disposed on the base substrate (66) for the benefit of distributing heat (paragraph 92).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of distributing heat.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0285950) in view of Liu et al. (US 2016/0247984).

    PNG
    media_image2.png
    541
    830
    media_image2.png
    Greyscale

(Claim 2) Liu et al. ‘950 lack wherein the molding layer includes fillers exposed through the fine concavo-convex part.
However, Liu et al. ‘984 teach wherein the molding layer includes fillers exposed through the fine concavo-convex part for the benefit of reflecting light and increasing quantum efficiency (paragraph 22).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of increasing quantum efficiency,

Claims 8 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0285950) in view of Nishimoto et al. (US 2017/0189007).

    PNG
    media_image3.png
    536
    552
    media_image3.png
    Greyscale

(Claim 8) Liu et al. lack wherein:
the printed circuit board includes upper electrodes disposed on the front surface, lower electrodes disposed on the rear surface, and via electrodes connecting the upper electrodes and the lower electrodes; and
the bump electrodes are connected to corresponding upper electrodes.
However, Nishimoto et al. teach wherein:

the bump electrodes (328, 329) are connected to corresponding upper electrodes for the benefit of forming a stacked device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming a stacked device.
(Claim 9) Liu et al. lack wherein a distance between two adjacent lower electrodes is greater than a distance between two adjacent upper electrodes.
However, Nishimoto et al. teach wherein a distance between two adjacent lower electrodes (325) is greater than a distance between two adjacent upper electrodes (324) for the benefit of increasing the footprint, thereby increasing heat dissipation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of increasing the footprint, thereby increasing heat dissipation.
(Claim 10) Liu et al. teach wherein the light emitting device is provided in plural (fig. 2, paragraph 90).
(Claim 18) Liu et al. teach a display device comprising:
a base substrate; and
at least one light emitting device package disposed on the base substrate.
However, Nishimoto et al. teach in fig. 4, a display device comprising:
a base substrate (350); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of achieving display of information.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0285950) in view of Hen (US 2003/0047742).

    PNG
    media_image4.png
    409
    548
    media_image4.png
    Greyscale

(Claim 11) Nishimoto et al. lack wherein:
the light emitting device includes first, second, third, and fourth light emitting devices each including a plurality of epitaxial stacks sequentially stacked on the 
However, Nishimoto et al. teach wherein:
the light emitting device includes first (401), second (402), third (403), and fourth (131) light emitting devices each including a plurality of epitaxial stacks sequentially stacked on the substrate to emit light having different wavelength bands from each other and having light emitting regions overlapping one another (for the benefit of producing white light (paragraph 40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0247984) in view of Amako et al. (US 2017/0092822).
(Claim 20) Liu  et al. teach a method of manufacturing a light emitting device package comprising:
forming a light emitting device (fig. 6 #6020 – 6025);
mounting the light emitting device on a printed circuit board (601);
forming a molding layer on the printed circuit board to cover the light emitting device (#620);
treating a surface of the molding layer exposed to the outside to form a fine concavo- convex part thereon (#630); and
cutting the printed circuit board and the molding layer to form the light emitting device package (paragraph 35),

Liu et al. lack forming a molding layer using a vacuum laminate method.
However, Amako et al. teach forming a molding layer using a vacuum laminate method for the benefit of achieving a flat surface (paragraph 128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of achieving a flat surface.
Allowable Subject Matter
Claims 6, 7 and 12 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 16, 2021